This is an application to the Court, in the exercise of its original jurisdiction, for a writ of mandamus, requiring the respondents to write their names on a card, for the purpose of having their signatures lithographed or engraved upon certain coupon bonds, to the amount of three thousand five hundred dollars, which the petitioners contend were authorized to be issued by the vote of a majority of the qualified electors of the school district in question, and to compel the said trustees to sign the bonds.
The respondents, in their return to the rule to show cause why the writ of mandamus should not issue, allege that "the trustees of the said school district, deeming it for the best interest of the school therein that a new school building be erected in said school district, for the accommodation of the school located at Lanford Station, and not having sufficient funds on hand for the purpose, determined to issue bonds to such amount as they might deem necessary for said purpose, and it was thought that an amount not exceeding thirty-five hundred dollars would be ample, though at the time said trustees did not know whether the full amount thereof would be necessary. * * *
"That they have always been ready and willing, and are now ready and willing, to take such steps for the issuance and sale of coupon bonds of the said district, to an amount not exceeding two thousand dollars, as may be necessary, but are not willing to issue and sell such bonds in an amount in excess of two thousand dollars, for the reasons herein stated, the same not being necessary for the best interests of such school district. * * *
"That no purchaser having yet been found for said bonds, respondents deem it inadvisable to go to the expense of *Page 179 
lithographing or engraving such bonds, when the chances would be that a purchaser therefor might not be obtained in a long time, and that when such purchaser was found objection might be raised to the manner in which such bonds were lithographed or engraved, and the district be thereby put to great and unnecessary expense."
The respondents are ready and willing to issue and sell bonds in an amount not exceeding two thousand dollars.
If bonds to the amount of thirty-five hundred dollars, in proper form, had been issued for the purpose of selling the same, and mandamus would not lie to compel the sale of bonds to that amount, then it will not lie to require the respondents to perform acts preparatory to the issuance of bonds in that sum.
The question whether it was the duty of the trustees to issue bonds to the amount of thirty-five hundred dollars depends upon the construction of the act entitled: "An act to provide for the issuing of bonds in public school districts in South Carolina," approved the 19th of February, 1907. Section 1 of that act provides: "That the trustees of any school district in the State of South Carolina are hereby authorized to issue and sell coupon bonds of the said school district, payable to bearer, in such denominations and amount as they may deem necessary, not to exceed four per cent. of the assessed valuation of the property of such school district, for taxation, and bearing a rate of interest not exceeding six per cent. per annum, payable annually or semiannually, and at such times as they may deem best: Provided, That the question of issuing bonds authorized in this section shall be first submitted to the qualified voters of such school district, at an election to be held upon the written petition or request of at least one-third of the resident electors, and a like proportion of the resident freeholders of the age of twenty-one years, to determine whether said bonds shall be issued or not." * * *
The first part of section 1 confers upon the trustees full power to issue and sell bonds, in such denominations and *Page 180 
amount as they may deem necessary; and there is no limitation as to amount, except that it shall not exceed four per cent. of the assessed valuation of the property of the school district.
The written petition or request upon which the election is to be held is not required to state the amount of the bonds to be issued; and the proviso does not limit the power of the trustees, except in so far as it requires that the question of issuing the bonds "authorized in this section" shall be submitted to the qualified voters of the school district.
Unless there are provisions in other sections of the act limiting the discretionary power of the trustees, the petitioners are not entitled to the relief for which they pray, for there is not a single expression in this section which would seem to indicate that the trustees were to be controlled by the result of the election, further than as to issuing the bonds.
Section, 2 provides for determining whether the bonds authorized by section 1 of the act shall be issued; but, again, there is a failure to provide that the amount of the bonds shall be determined by the result of the election.
In section 3 the requirement is that the ballot cast must have written or printed on it the words "For Bonds" or "Against Bonds;" but there is no indication that the amount of the bonds was to be submitted to the voters.
Section 4 shows that the act had in contemplation the issuing of bonds, but not the amount thereof.
Section 5 is as follows: "All bonds issued under and in pursuance of this act shall be signed by the trustees of such school district: Provided, That the signatures of such trustees shall be lithographed or engraved upon the coupons attached to such bonds; and such lithographed or engraved signatures shall be sufficient signing thereof."
Neither this, nor any of the remaining sections, contain provisions manifesting an intention on the part of the Legislature that the amount of the bonds was dependent upon the result of the election. *Page 181 
For these reasons I concur in the opinion of Mr. Chief Justice Pope.
MR. JUSTICE JONES dissents because mandamus shouldissue, as the act sought to be compelled is purely ministerial.